Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims:
Claims 1, 5-8, 11-15 and 19-20 are pending in this Office Action.
Claims 1, 5, 7, 8, 11, 12, 14, 15, 19 and 20 are amended.
Claims 2, 3, 4, 9, 10, 16, 17 and 18 are cancelled.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stuart B. Shapiro (Reg. 40,169) on 11/04/2021.
The application has been amended as follows: 

1.	(Currently amended)  A method for decreasing a failure rate of network transactions, the method comprising:
monitoring transactions occurring over a computer network on a per network service provider account basis;
estimating, by at least one processor of a computer system, an amount of bandwidth to be used on a network to complete a transaction from the monitored transactions based on a usage history, wherein the estimated amount of bandwidth to be used exceeds a predefined threshold of an amount of available with a network service provider, and wherein the predefined threshold includes a percentage of the amount of available bandwidth for the account that is less than the amount of available bandwidth for the account;
determining, by the least one processor, a priority of the transaction based on a type of the network and a type of the transaction;
responsive to determining that the priority of the transaction fails to satisfy a threshold priority level,  performing, by the at least one processor, actions to complete the transaction, wherein performing the actions comprises:
determining a best website based on a transaction success ratio for one or more websites through which transaction completion is at least attempted;
determining a best network service provider from among a plurality of network service providers;
determining a best network plan from among a plurality of network plans of the plurality of network service providers;
determining a best user browser based on usage information; and
determining the actions based on the best website, the best network service provider, the best network plan, and the best user browser;
responsive to determining that the priority of the transaction satisfies [[a]] the threshold priority level, performing, by the at least one processor:
automatically recharging the amount of available bandwidth for the account by using one or more offers for additional bandwidth at no additional cost, wherein the one or more offers for additional bandwidth include an unused portion of a data quota for the account for one or more previous time periods; 
determining that the estimated amount of bandwidth to be used exceeds the percentage of the amount of available bandwidth for the account with the additional bandwidth of the one or more offers; and


2.	(Canceled)  

3.	(Canceled)  

4.	(Canceled)  

5.	(Currently amended)  The method of claim 1, further comprising:
monitoring one or more items from a group of respective amounts of time for performing different types of transactions, occupancy of one or more processors of a computing device, bandwidth availability, browser capabilities, usage patterns, network service providers, a time of day, and a user proficiency level; and
responsive to determining that the priority of the transaction fails to satisfy the threshold priority level,  performing, by the at least one processor, the actions to complete the transaction with current bandwidth allocated to the account, wherein the actions to complete the transaction are further based on the monitoring of the one or more items.

6.	(Previously presented)  The method of claim 1, further comprising:
determining, by the at least one processor, the type of the network, the type of the network being one of a professional network and a personal network; and
determining, by the at least one processor, the type of the transaction, the type of the transaction being one of a professional transaction and a personal transaction.

7.	(Currently amended)  The method of claim 1, further comprising:
monitoring, by the at least one processor, enterprise data usage for professional transactions on a professional network; and
determining, by the at least one processor, one or more actions to improve the enterprise data usage based on the monitoring of the enterprise data usage.

8.	(Currently amended)  A system for decreasing a failure rate of network transactions, the system comprising:
at least one processor; and
a memory connected to the at least one processor, wherein the at least one processor is configured to perform:
monitoring transactions occurring over a computer network on a per network service provider account basis;
estimating an amount of bandwidth to be used on a network to complete a transaction from the monitored transactions based on a usage history, wherein the estimated amount of bandwidth to be used exceeds a predefined threshold of an amount of available bandwidth for an account with a network service provider, and wherein the predefined threshold includes a percentage of the amount of available bandwidth for the account that is less than the amount of available bandwidth for the account;
determining a priority of the transaction based on a type of the network and a type of the transaction;
responsive to determining that the priority of the transaction fails to satisfy a threshold priority level,  performing actions to complete the transaction, wherein performing the actions comprises:
determining a best website based on a transaction success ratio for one or more websites through which transaction completion is at least attempted;
determining a best network service provider from among a plurality of network service providers;
determining a best network plan from among a plurality of network plans of the plurality of network service providers;
determining a best user browser based on usage information; and
determining the actions based on the best website, the best network service provider, the best network plan, and the best user browser;
responsive to determining that the priority of the transaction satisfies [[a]] the  threshold priority level, performing:
automatically recharging the amount of available bandwidth for the account by using one or more offers for additional bandwidth at no additional cost, wherein the one or more offers for additional bandwidth include an unused portion of a data quota for the account for one or more previous time periods; 
determining that the estimated amount of bandwidth to be used exceeds the percentage of the amount of available bandwidth for the account with the additional bandwidth of the one or more offers; and
automatically recharging the amount of available bandwidth for the account using an  amount of bandwidth advanced to the account  that enables the estimated amount of bandwidth to be used to not be greater than the  percentage of the amount of available bandwidth for the account with the additional bandwidth of the one or more offers and the amount of bandwidth advanced to the account.

9.	(Canceled)

10.	(Canceled)


responsive to determining that the priority of the transaction fails to satisfy the threshold priority level,  perform the actions to complete the transaction with current bandwidth allocated to the account, wherein the  actions to complete the transaction are further based on a level of proficiency of a user.

12.	(Currently amended)  The system of claim 8,  wherein the at least one processor is further configured to:
maintain network service provider details, user details, user usage information, and user browser details;
produce a usage report;
maintain the usage history;
 
track types of transactions and associated times for performing the tracked transactions; 
monitor network speed, down time, and bandwidth; and
estimate an amount of bandwidth required for at least some of a plurality of transactions based on the usage history


13.	(Previously presented)  The system of claim 8, wherein the at least one processor is further configured to perform:

determining the type of the transaction, the type of the transaction being one of a professional transaction and a personal transaction.
 
14.	(Currently amended)  The system of claim 8, wherein the at least one processor is further configured to perform:
monitoring enterprise data usage for professional transactions on a professional network; and
determining actions to improve the enterprise data usage based on the monitoring of the enterprise data usage.

15.	(Currently amended)  A computer program product for decreasing a failure rate of network transactions, the computer program product comprising at least one computer readable storage medium having computer readable program code embodied therewith for execution on at least one processor of a computing device, the computer readable program code being configured to be executed by the at least one processor to:
monitor transactions occurring over a computer network on a per network service provider account basis;
estimate an amount of bandwidth to be used on a network to complete a transaction from the monitored transactions based on a usage history, wherein the estimated amount of bandwidth to be used exceeds a predefined threshold of an amount of available bandwidth for an account with a network service provider, and wherein the predefined threshold includes a percentage of the amount of available bandwidth for the account that is less than the amount of available bandwidth for the account;
determine a priority of the transaction based on a type of the network and a type of the transaction;
responsive to determining that the priority of the transaction fails to satisfy a threshold priority level,  perform actions to complete the transaction, wherein performing the actions comprises:
determining a best website based on a transaction success ratio for one or more websites through which transaction completion is at least attempted;
determining a best network service provider from among a plurality of network service providers;
determining a best network plan from among a plurality of network plans of the plurality of network service providers;
determining a best user browser based on usage information; and
determining the actions based on the best website, the best network service provider, the best network plan, and the best user browser;
responsive to determining that the priority of the transaction satisfies [[a]] the threshold priority level:
automatically recharge the amount of available bandwidth for the account by using one or more offers for additional bandwidth at no additional cost, wherein the one or more offers for additional bandwidth include an unused portion of a data quota for the account for one or more previous time periods; 
determine that the estimated amount of bandwidth to be used exceeds the percentage of the amount of available bandwidth for the account with the additional bandwidth of the one or more offers; and
automatically recharge the amount of available bandwidth for the account using an  amount of bandwidth advanced to the account  that enables the estimated amount of bandwidth to be used to not be greater than the  percentage of the amount of available bandwidth for the account with the additional bandwidth of the one or more offers and the amount of bandwidth advanced to the account.

16.	(Canceled)

17.	(Canceled)  

18.	(Canceled)

19.	(Currently amended)  The computer program product of claim 15, wherein the computer readable program code is further configured to be executed by the at least one processor to:
monitor one or more items from a group of respective amounts of time for performing different types of transactions, occupancy of one or more processors of a computing device, bandwidth availability, browser capabilities, usage patterns, and network service providers; and
responsive to determining that the priority of the transaction fails to satisfy the threshold priority level,  perform the actions to complete the transaction with current bandwidth allocated to the account, wherein the  actions to complete the transaction are further based on the monitoring of the one or more items.
20.	(Currently amended)  The computer program product of claim 15, wherein the computer readable program code is further configured to be executed by the at least one processor to:
monitor enterprise data usage for professional transactions on a professional network; and
determine, based on the monitoring of the enterprise data usage, actions to take to decrease the failure rate of the network transactions.


Allowable Subject Matter
Claims 1, 5-8, 11-15 and 19-20 are allowed.
Applicant’s amendments/arguments presented, see Remarks pp. 12-19, filed 10/22/2021, have been fully considered and are persuasive
Therefore the 35 USC 103 rejection has been withdrawn.  
Additionally, based on Applicant remarks and Examiners amendments, Examiner comments have been addressed.
Further, amendments incorporate elements of Claim 12, which was previously indicated as including allowable subject matter.  Examiner thanks Applicant for amending independent claims to incorporate allowable subject matter. 
The following is an examiner’s statement of reasons for allowance:  
Applicant's reply/amendment makes evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e).  Specifically, applicants arguments filed on 10/22/2021 are persuasive  (Remarks, pp. 12-19), as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). 
Goshen, Martin, Woundy and further Williams (Skog and Guo were also indicated as relevant but were not cited for rejection) teach various aspects of estimating amount of bandwidth and taking actions based on priority of transaction including recharging up to a threshold, however the combination of references fails to teach the claim limitations as a whole. 
The dependent claims are also allowed as they depend upon allowable independent claims.
Therefore, Claims 1, 5-8, 11-15 and 19-20 are considered allowable when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065,1069 (Fed. Cir. 1999).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Emad Siddiqi/Examiner, Art Unit 2458

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458